DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 3/9/2021 has been entered and fully considered. Claims 10-12, 14-20 and 27 are pending. Claims 1-9, 13 and 21-26 are cancelled. Claims 10 and 17 are amended. Claim 27 is new. No new matter is added. 



Response to Arguments
Applicant’s arguments, see REMARKS, filed 3/9/2021, with respect to claim 10 and 27 have been fully considered and are persuasive.  The rejection of claims 10-12, 14-20 and 27  has been withdrawn. 
Applicant argues that Kudo merely discloses the first and third options of previous claim 17 (e.g., not the limitations now incorporated into claim 10). Thus, the cited art fails to teach that the material abrasion is set by setting the number of piezoelectric multilayer components in the drum. 
Examiner agrees. KUDO discloses that the material abrasion is set by the number of rotations (Paragraphs [0009] and [0049]) and rotation speed (Paragraphs [0012], [0047] and [0048]). KUDO doesn’t necessarily disclose a correlation between the material abrasion and the number of components in the drum. 
It is unclear if the material abrasion would vary at all with different numbers of components in the drum, with all else being equal, when considering the teachings of KUDO. 
TABUCHI et al. discloses that the abrasion is set as a result of the rotation speed and time (Paragraphs [0018], [0019] and [0021]) but not necessarily as a result of the number of components in the drum. 
Neither reference discloses the use of soap, as required in claim 27. 
While it is clear in both KUDO and TABUCHI et al. that there are a number of components placed into the drum, and the components rub against one another. Such an implicit relationship exists that a single component being rotated in a drum would have a different effect than having two components in the drum, since with two components in the drum these components could rub against each other. However, the cited references include a plurality of components and it would appear that many more than two components are in the drum. As such, without a teaching that the abrasion can be set based on the number of components, modifying the cited art to arrive at the claimed invention, would likely be based on impermissible hindsight. 
Moreover, with the number of references teaching individual parts of the claimed invention, the addition of another reference teaching the aforementioned relationship would also require further consideration as to the combinability of said additional reference with those cited. Thus, it would appear that while the individual parts of the claims may be taught in the art, when considering the claims as a whole, the totality of the scope of claims 10 and 27 do not appear to be obvious. 

Allowable Subject Matter
Claims 10-12, 14-20 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: See Response to Arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745